Opinion by
Me. Justice Potter,
In this case a bill was filed praying for the dissolution of the partnership known as the reorganized “ The Mahoning Bank,” and that its business be liquidated and wound up. There was also a prayer that an account should be taken and stated as between the members of said firm, or partnership, and that a receiver be appointed “ to take charge and dispose of and collect the assets of said bank, and pay the debts thereof, and distribute the balance, if any, to the persons legally entitled thereto.”
The case was referred to a master who made a report, but does not seem to have stated an account as between the members of the said firm or partnership.
The exceptions to the findings of the master are therefore premature at this stage of the proceedings.
Without therefore expressing any opinion as to the statement of the principles set forth in the master’s report and without *522prejudice to the right of all parties concerned, this appeal is dismissed, and it is ordered that the record be remitted to the court below for the purpose of stating an account as between all the members of the said firm or partnership, and that a receiver may be appointed to take charge of the assets of said bank or partnership, and for such further proceedings as may be necessary.